Dismissed and Memorandum Opinion filed March 28, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00732-CV

                 MARIA MARILYN ALMONTE, Appellant
                                         V.
                 NOB HILL LLC, D/B/A NOB HILL, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1111521

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 31, 2018. The clerk’s record
was filed September 6, 2018. The reporter’s record was filed January 22, 2019.
Appellant filed a brief on September 18, 2018. On January 29, 2019, this Court
issued an order striking appellant’s brief for failing to comply with the Texas Rules
of Appellate Procedure. We ordered appellant to file a compliant brief by February
12, 2019. No brief was filed.

      On February 28, 2019, this court issued an order stating that unless appellant
filed a brief on or before March 15, 2019 the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                         2